FI!.E@

UNITED sTATEs DISTRICT COURT APR'l 7 2019

F0R THE DISTRICT OF COLUMBIA clerk, u.s. District & Bankruptcy

Courts for the Dlstrict of Columbia

CHARMANE SMITH, )
Plaintiff, §
v. § Civil Action No. l9cv692 (UNA)
GOOGLE, LLC, et al., §
Defendants. j
MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs application to proceed in forma pauperis and

her pro se civil complaint The application will be granted, and the complaint will be dismissed

lt appears that plaintiff has filed a civil action against Google in the United States District
Court for the Northern District of California, which had been assigned to United States District
Judge Beth Labson Freeman and United States Magistrate Judge Susan van Keulen. lt further
appears that the action has been dismissed with prejudice, and here the plaintiff seeks damages

for the judges’ alleged malfeasance

Both judges enjoy absolute immunity from liability for damages for acts taken in their
judicial capacities. See Mirales v. Waco, 502 U.S. 9 (l99l) (flnding that “judicial immunity is
3an immunity from suit, not just from ultimate assessment of darnages”); Forrester v. White, 484
U.S. 219, 226-27 (1988) (discussing “purposes served by judicial immunity from liability in
damages”); Stump v. Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge was
“immune from damages liability even if his [decision] was in error”); Pierson v. Ray, 386 U.S.
547, 5 5 3-54 (1967) (“Few doctrines were more solidly established at common law than the

immunity of j udges from liability for damages for acts committed within their judicial

jurisdiction, as this Court recognized when it adopted the doctrine, in Braa’ley v. Fisher, 13 Wall.
335, 20 L. Ed. 646 (1872).”). Moreover, this federal district court has no authority to review the
decisions of another district court. See, e.g., Fz'sch v. U.S. Gov ’t, No. 13_2038, 2013 WL
7095043, at *l (D.D.C. Dec. 20, 2013) (dismissing complaint which “takes issue with court
rulings and proceedings held in the federal courts in New York” for lack of jurisdiction); appeal
dismissed, No. 14-5027 (D.C. Cir. Aug. 4, 2014); Kissz' v. United States, No. 12-1765, 2012 WL
5382898, at *l (D.D.C. Oct. 31, 2012) (dismissing complaint seeking review of rulings of United
States District Court for the District of Maryland); see also 28 U.S.C. §§ 133 l, 1332 (general

jurisdictional provisions).

Accordingly, the Court will dismiss this action with prejudice See 28 U.S.C. §